West, J.
(dissenting) : The foregoing opinion correctly decides a case involving a private family quarrel with which we should have nothing whatever to do.
The legislature guarded against going thus afield when it prescribed that a writ of mandamus may be issued to compel the performance of any act which the law specifically enjoins as a duty resulting from an office, trust or station. (Civ. Code, §714.) What office, what trust, or what station; what act specifically enjoined; by what law do we find in the record? None. The case shoul ;1 be dismissed. (Reno Lodge v. Grand Lodge, 54 Kan. 73, 37 Pac. 1003; Supreme Lodge v. Raymond, 57 Kan. 647, 47 Pac. 533; Moore v. National Council, 65 Kan. 452, 70 Pac. 352; Stadler v. Bnai Brith, 5 Ohio Dec. (Reprint) 221, 3 Am. L. Rec. 589; 29 Cyc. 199.)